Citation Nr: 0504683	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-15 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, L3-4.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which established service connection for degenerative 
disc disease of the lumbar spine, L3-4, evaluated as 20 
percent disabling, effective December 20, 2001.  The veteran 
appealed, contending that a higher rating was warranted.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board acknowledges that the veteran was accorded a VA 
spine examination in May 2002.  However, in the May 2003 
Substantive Appeal a new examination was requested.  It was 
contended that the examination should have been done by a 
specialist, and that the May 2002 examiner spent little time 
with the veteran.  The Board does not concur that the 
service-connected low back disorder is of such complexity 
that it requires examination by a specialist.

However, additional medical evidence was received following 
the April 2003 Statement of the Case (SOC) in the form of an 
MRI report and private clinician's statement, both of which 
were dated in July 2003.  Although the MRI report noted that 
no significant interval changes were seen on comparison to 
the prior MRI report of June 2001, the private clinician's 
statement suggests that the service-connected low back 
disorder may have increased in severity since the May 2002 VA 
examination.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability for his service-connected low back disorder.  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board further notes that the criteria for evaluating 
spine disabilities was substantially revised during the 
pendency of this appeal.  For example, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating 
intervertebral disc syndrome were amended, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The newly enacted provisions of this section 
allow for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Here, the record reflects that the RO considered both the old 
and the new versions of Diagnostic Code 5293 when it 
evaluated the service-connected low back disorder in the 
April 2003 Statement of the Case (SOC), as well as the 
criteria found at Diagnostic Code 5292 for limitation of 
motion.  However, effective September 26, 2003, further 
changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

As the RO last adjudicated the low back claim in the April 
2003 SOC, it does not appear that the veteran has been 
notified of the newly enacted provisions of Diagnostic Codes 
5235-5243 or that the RO had the opportunity to consider the 
revised criteria in evaluating this disability.  More 
importantly, the May 2002 VA examination may not have 
sufficiently addressed the symptomatology contemplated by the 
new provisions.  The Board concludes that this further 
supports the finding that a new examination is warranted with 
respect to the veteran's service-connected low back disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected low back disorder since 
March 2003.  After securing any necessary 
release, the RO should obtain those 
records, to include the physicians' 
clinical records, if possible.  

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
orthopedic and neurological examinations 
to determine the current nature and 
severity of his service-connected low 
back disorder.  The claims folder should 
be made available to the examiner for 
review before the examination.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency, duration, and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.  In addition, the examiner should 
comment on the frequency, severity, and 
duration of incapacitating episodes of 
back pain (episodes requiring physician 
prescribed bed rest and treatment by a 
physician).

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  Moreover, the RO's decision 
should reflect consideration of the 
revised regulatory criteria for rating 
spine disabilities found in 38 C.F.R. 
§ 4.71a.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained since 
the April 2003 SOC, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


